—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered June 21, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly refused defendant’s request to qualify a backup officer as an expert witness. Defendant’s offer of proof did not establish that the proposed expert testimony required “ ‘professional or technical knowledge, possessed by the expert and beyond the ken of the typical juror’ ” (People v Taylor, 75 NY2d 277, 288).
Defendant’s challenge to the imposition of the mandatory surcharge was not raised before the trial court and is therefore unpreserved for review (People v Shaw, 90 NY2d 879), and is also premature (People v Ramirez, 208 AD2d 381, lv denied 84 NY2d 1037). We perceive no abuse of discretion in sentencing. Concur — Milonas, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.